EXHIBIT 10.68

 

First Amendment

To

2012 Broadcast Services Agreement

Between

EchoStar Broadcasting Corporation

and

DISH Network L.L.C.

 

 

This First Amendment (this  “First Amendment”) to that certain 2012 Broadcast
Services Agreement by and between EchoStar Broadcasting Corporation (“EBC”) and
DISH Network L.L.C. (“Customer”), dated January 1, 2012 (the “Agreement”),  is
made as of this 4th day of November, 2016 (the “First Amendment Effective
Date”).  Hereinafter, EBC and Customer may be referred to individually as a
“Party” or collectively as the “Parties.”

 

WHEREAS, the term of the Agreement expires December 31, 2016; and

 

WHEREAS, the Parties now desire to amend the Agreement to extend the term of the
Agreement for an additional one (1) year; 



NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1. Term.Section 10 of the Agreement is hereby deleted in its entirety and
replaced with the following:  

 

This Agreement shall commence on the Effective Date and shall expire on the
earlier of: (i) the date all Services have been terminated in accordance with
the terms of this Agreement; or (ii) December 31, 2017 (the “Term”).

 

2.  No Other Amendment.  Except as expressly set forth herein, all of the terms
and conditions of the Agreement shall remain in full force and effect, without
any change whatsoever.

3.  Counterparts.  This First Amendment may be executed in two (2) or more
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
instrument.  Facsimile signatures and electronically scanned signatures shall be
deemed originals.

 



1

--------------------------------------------------------------------------------

 



4.  Capitalized Terms.  Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Agreement.

 

5.  Conflict.  In the event there is any conflict between the terms and
conditions of this First Amendment and the terms and conditions of the
Agreement, the terms and conditions of this First Amendment will prevail. 

 

6.  Entire Agreement.  The Agreement, including any Exhibits or Attachments to
the Agreement, and this First Amendment constitute the entire agreement between
the Parties with respect to the subject matter hereof and supersede all previous
agreements, oral or written, between the Parties concerning the subject matter
hereof.  No modification or amendment of the terms of the Agreement or this
First Amendment shall be effective except by a writing executed by both Parties.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

--------------------------------------------------------------------------------

 



 

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment as of the First Amendment
Effective Date.

Echostar BROADCASTING CORPORATION

By:  /s/ David J. Rayner 
Name:  David J. Rayner
Title:    Executive Vice President,    Chief Financial Officer and Treasurer

DISH NETWORK L.L.C.

By:    /s/ Steven E. Swain 
Name:  Steven E. Swain
Title:    Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to the First Amendment to the 2012 Broadcast Services Agreement

3

--------------------------------------------------------------------------------